Action to recover commissions on the sale of merchandise and for breach of contract. From an order, directing partial summary judgment in favor of the plaintiff, directing a severance, and denying the defendant’s cross-motion for summary judgment in its favor, and from the judgment entered pursuant to such direction, the defendant appeals. Order modified on the law by striking out the first and second ordering paragraphs and inserting in lieu thereof the following: “ Ordered that the plaintiff’s motion for partial summary judgment be denied.” As so modified, the order is unanimously affirmed, with ten dollars costs and disbursements to appellant. Judgment in favor of the plaintiff vacated, without costs. The record discloses that there are issues of fact raised by the pleadings, exhibits and affidavits that require the issues to be tried. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ. [175 Misc. 496.]